  8:20-cv-00244-RGK-PRSE Doc # 5 Filed: 06/23/20 Page 1 of 1 - Page ID # 22



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

KENNETH W. VAWTER,

                   Plaintiff,                               8:20CV244

      vs.
                                               MEMORANDUM AND ORDER
MIKE GASKI, Team USA President;
FBI, Federal Agents (White Arabics);
FBI SCOUTING BUREAU, Director of
Scouting, (MLB); and FBI,

                   Defendants.


       Plaintiff Kenneth W. Vawter, a non-prisoner, filed a Mot ion for Leave t o
Proceed in Forma Pauperis. (Filing 2.) Upon review of Plaintiff’s Motion, the court
finds that Plaintiff is financially eligible to proceed in forma pauperis.

      IT IS THEREFORE ORDERED that leave to proceed in forma pauperis is
granted, and the Complaint shall be filed without payment of fees. Plaintiff is
advised that the next step in his case will be for t h e cou rt t o conduct an in itial
review of his claims to determine whether summary dismissal is appropriate under
28 U.S.C. § 1915(e)(2). The court will conduct t his in itial review in it s n ormal
course of business.

      Dated this 23rd day of June, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
